NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30040

                Plaintiff-Appellee,             D.C. No. 1:20-cr-00042-BLW-1

 v.

JOHNY QUINONEZ-BELTRAN, AKA                     MEMORANDUM*
Johny Beltran, AKA Jesus Calderon Lopez,
AKA Johnhy Beltran Quinonez, AKA Johny
Quinonez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Johny Quinonez-Beltran appeals from the district court’s judgment and

challenges the sentence of 12 months and 1 day imposed following his guilty-plea

conviction for distribution of cocaine and possession with the intent to distribute


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Quinonez-Beltran contends that the district court erred by denying his

request for a minor-role adjustment under U.S.S.G. § 3B1.2. We review the

district court’s interpretation of the Guidelines de novo, its factual findings for

clear error, and its application of the Guidelines to the facts for abuse of discretion.

See United States v. Diaz, 884 F.3d 911, 914 (9th Cir. 2018). Contrary to

Quinonez-Beltran’s claim, the court did not conclude that he was precluded from

receiving the adjustment because his role was essential to the drug transactions.

Rather, the court reasoned that although street-level dealers may receive the

adjustment under some circumstances, those circumstances did not exist in this

case. As the court concluded, Quinonez-Beltran was not “substantially less

culpable than the average participant” because he fostered relationships with

customers, negotiated pricing, delivered drugs, and received proceeds. See id. at

916-17. The court properly compared Quinonez-Beltran to his alleged supplier

and applied the factors listed in the commentary to the minor-role Guideline. See

U.S.S.G. § 3B1.2 cmt. n.3(A), (C); Diaz, 884 F.3d at 916-17. The court did not

clearly err in any of its factual findings, nor did it abuse its discretion by denying

the adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(C); Diaz, 884 F.3d at 914.

      AFFIRMED.


                                           2                                     21-30040